Citation Nr: 0125171	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the feet and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 until 
June 1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the July 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  In an unappealed October 1989 rating decision, the RO 
denied service connection for arthritis of the feet and legs.

2.  The evidence associated with the claims file subsequent 
to the RO's October 1989 rating decision is not cumulative 
and redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
arthritis of the feet and legs.

3.  There is no evidence of record that any current arthritis 
of the feet and/or legs is causally or etiologically related 
to an incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  The October 1989 rating decision that denied service 
connection for arthritis of the feet and legs is final.  
38 U.S.C.A. § 7105(a)(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.200 (2000).

2.  New and material evidence has been presented to reopen 
the claim for service connection for arthritis of the feet 
and legs, and to that extent the appeal is allowed.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156); 38 C.F.R. § 3.156 (2001).

3.  Arthritis of the feet and legs was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102 and 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection for arthritis of the feet and legs, which 
the veteran claims was incurred during service.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. § 5103A (West Supp. 2001) ("VCAA").  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156, 3.159).  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has informed the veteran of the evidence needed to 
reopen his claim and to establish service connection, as set 
forth in various rating decisions, and a Statement of the 
Case dated in September 1999.  Moreover, in a February 2001 
Supplemental Statement of the Case, the RO informed the 
veteran of the new notice and development requirements under 
the VCAA.  As such, the Board will proceed with appellate 
review.

A review of the record reveals that in an October 1989 rating 
decision, the RO denied service connection for arthritis of 
the feet and legs on the basis that the evidence did not 
"provide any information . . . to indicate continuity of 
complaints or treatment from the date of discharge to the 
present."  The RO further noted that the veteran's service 
discharge examination was negative for any complaints or 
findings with regard to the lower extremities.  Evidence 
present at the time of the October 1989 rating decision 
included the veteran's service medical records.  The veteran 
was advised of this decision and of his appellate rights, but 
did not initiate a timely appeal.  Therefore, the October 
1989 decision as to that issue became final.  See 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; see also 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R § 3.156).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The Board notes that the definition of "new and 
material evidence," as set forth in 38 C.F.R. § 3.156(a) was 
recently amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.156(a)).  However, 
that new definition is only applicable for claims to reopen 
that were received on or after August 29, 2001, and as such, 
is not applicable in the present case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied. 

In the present case, throughout the history of this appeal 
the veteran has maintained that he has had arthritis of the 
feet and legs since his period of active service.  Generally, 
service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a compensable degree within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

As previously noted, the basis for the denial of service 
connection in the October 1989 rating decision was that there 
was no "information on his application to indicate continuity 
of complaints or treatment from the date of discharge to the 
present."  Evidence present at the time of the October 1989 
rating decision included the veteran's service medical 
records.  Service entrance physical examination results dated 
December 1943 and service discharge examination results dated 
June 1946 were both negative for arthritis.  Service medical 
records indicate that the veteran was treated in May 1944 for 
pain along the bottom of his foot.  He was diagnosed with 
acute arthritis on the right ankle, which had subsided.

Evidence associated with the veteran's claims file subsequent 
to the October 1989 rating decision includes VA medical 
records dated from January 1991 to January 2000.  The VA 
medical records indicate that the veteran was treated and 
diagnosed with arthritis.  A January 2000 VA outpatient 
treatment record indicates that the veteran had treatment for 
acute arthritis in service in May 1944, and he "continued to 
experience pain and swelling in his extremities which may be 
a sequela of this."  Private medical records from Edward 
Tillett, M.D. dated from March 1993 to January 2000 indicate 
that the veteran was diagnosed with arthritis.  In a December 
1999 statement, Dr. Tillett wrote that this condition "may be 
service connected."  The veteran was afforded a RO hearing in 
May 2000.  The veteran testified that he has suffered from 
arthritis since he was treated for arthritis while in 
service. 

The Board finds that the evidence received subsequent to 
October 1989 is neither cumulative nor redundant or evidence 
previously of record.  The evidence of record at the time of 
the October 1989 rating decision did not include findings of 
a current diagnosis of arthritis.  Moreover, there was no 
evidence regarding etiology of the diagnosed arthritis.  
However, evidence received since the October 1989 rating 
decision includes both a current diagnosis of arthritis, and 
a possible relationship to active service.  The Board finds 
that the new evidence of record is material, and thus so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Consequently, the Board finds that there is a basis to reopen 
the veteran's claim for service connection for arthritis, and 
accordingly, the veteran's claim is reopened.

Having reopened the veteran's claim for entitlement to 
service connection for arthritis of the feet and legs, the 
Board must ensure that the duty to assist has been satisfied, 
prior to proceeding with appellate disposition.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In this regard, the Board finds 
that all relevant medical evidence has been obtained in this 
appeal, and there is no indication that there are additional 
relevant records that have not yet been associated with the 
claims file.  The veteran has been put on notice as to the 
requirements necessary to establish service connection in 
this case.  Moreover, as noted earlier in this decision, the 
RO informed the veteran of the requirements under the VCAA.  
The Board finds that the duty to assist has been satisfied, 
and the Board will proceed with appellate disposition.

Based upon all of the evidence, the Board finds that a 
preponderance of the evidence is against a claim for service 
connection for arthritis of the feet and legs.  "Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

While the record establishes that the veteran is currently 
diagnosed with arthritis, the evidence of record is devoid of 
any medical evidence establishing a causal relationship 
between any current feet and leg arthritis and an incident of 
the veteran's active service.  Although the veteran was 
treated for arthritis while in service, service medical 
records indicate that this arthritis was acute.  Moreover, 
the veteran's service discharge examination report is 
negative for any disorder of the lower extremities.  
Following service separation, the record reflects that the 
first treatment the veteran received for arthritis was many 
years after service discharge.  

Additionally, the record is devoid of any medical opinion 
specifically relating any current feet and leg arthritis to 
his period of service.  The VA examiner who provided the 
January 2000 statement indicated that the veteran was treated 
for acute arthritis in service, and he continued to 
experience pain and swelling in his extremities, which may be 
a sequela of this.  Dr. Tillett, in a December 1999 
statement, indicated that the veteran had an arthritic 
process requiring surgery, which may be service connected.  
Both the foregoing statements suggest a relationship between 
the current arthritis and the veteran's active service.  
However, neither the VA examiner nor the private physician 
supplied a definitive conclusion as to the origin of the 
veteran's current arthritis symptomatology.  Moreover, 
neither physician provided any reasons or bases for their 
statements, and merely stated a causal relationship to 
service as a possibility, based on the veteran's report of 
his own history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As such, the Board finds that the record lacks 
competent medical evidence relating the veteran's claimed 
disability to his period of service.

Furthermore, while the veteran claims that his current 
arthritis has continued since the arthritis he experienced 
during service in 1944, the Board cannot rely solely on the 
veteran's own statements because evidence of a medical nexus 
cannot be established by lay testimony.  See Brewer v. West, 
11 Vet. App. 228, 234 (1998) (evidence of a medical nexus 
cannot be provided by lay testimony because lay persons are 
not competent to provide medical opinions); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, although the 
veteran stated that the arthritis in his legs and feet was 
incurred during service, the veteran's statements are not 
enough to establish a medical nexus to service.  Accordingly, 
as the preponderance of the evidence is against the veteran's 
claim of service connection for feet and leg arthritis, the 
benefit sought on appeal must be denied.  The Board has 
considered the benefit of the doubt doctrine in this case, 
but as the evidence is not in relative equipoise, the 
doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert, 1 Vet. App. at 54.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for arthritis of the feet and 
legs, and to that extent the appeal is allowed.

The claim for service connection for arthritis of the feet 
and legs is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 

